Bronson, J.
I concur in the opinion of Justice Grace. Chief Justice Christianson, in an opinion which can be termed neither a dissent nor a concurrence, considered this case a friendly lawsuit, presenting no actual controversy, and in effect refusing to pass upon the issues submitted by reason of his dissenting opinion in a former case (State ex rel. Byerly v. State Canvassers, ante, 126, 172 N. W. 80) holding certain constitutional amendments to be not constitutionally adopted.
This case is here upon appeal from a demurrer to the complaint sustained in the trial court; there is no contention made by the parties that this is in. any manner merely a friendly lawsuit. Real issues are presented. The fact that these issues, from a legal viewpoint upon the facts, are without merit, does not create thereby a case involving no actual controversy.
*425There is no contention by any of the parties that the constitutional amendments, now a part of the Constitution of this state, ratified by the people and the legislature, and approved by this court (ante, 126, 172 N. W. 80), upon which the particular acts now involved were enacted, are unconstitutional. Upon the issues presented before this court, three questions are presénted, involving Federal- and state constitutional provisions; (1st) That the acts involved are not for public purposes; (2d) that no proper constitutional provision has been made for sinking funds; (3d) that legislative powers have been improperly delegated; I desire to consider briefly one question. Do the acts involve public purposes? There can be no question that under the state Constitution the acts involved are all within the constitutional provisions, adopted both by the people and the legislature, for such purposes. From the viewpoint of the state constitutional authority, as ratified by the people and the legislature of this state, there can be no question that these acts involved cover’ a procedure which is deemed and declared by this state to be public in its nature. The only further question involved is whether this state in the proper exercise of its police power, pursuant to the will of the people, as declared in the Constitution and its laws, deprives or may deprive the relators, and those similarly situated, of the protection of the Federal Constitution in taking or attempting to take, by process of taxation, for such purposes, their property. If the acts involved, considered with reference to the Federal Constitution, and the Federal Judicial interpretation that may be placed thereupon, are for public purposes, they are valid, and not subject to Federal constitutional objections. Peculiarly in this state, for a great many years, the production, marketing, and sale of cereals has become a matter of public concern and public welfare. For many years, progressively statutory, authority has been enacted covering state supervision, state aid and state regulation in the furnishing of seed, the quality of the seed, the raising or production of wheat, or other cereals, the grading of grain, the public storage, of the same, covering dockage, regulation of elevators, state experimentation in cereals, and their manufactured products. Through a long-continued and persistent public demand, the people of this state, through constitutional amendment and legislative enactment, have stated that *426it is essential for the public welfare of this state, dependent upon agriculture and its products, and for the well-being of the state and its •citizens, to regulate, supervise, and, even own in a limited way, public elevators, warehouses, and mills engaged in handling or manufacturing these cereals.
In this connection and for these purposes, declared to be public by the people and the sovereign power of this state, the acts involved herein have been enacted. The State Terminal Elevator and Mill Act is the principal and fundamental act. It provides a means for all of the people of this state, both producers and consumers, to secure for its main and chief source of all of its wealth, a regulation, a supervision, and a demonstration of the real worth as a commodity of the cereals produced in this state, principally wheat, and the manufactured product, flour. It seeks to show, through state demonstration and experimentation in a limited way, to all of the people of this state, the enormous waste and loss that is suffered by the people of this state through improper marketing conditions, through unscientific grading of grain, through unnecessary loss by extensive railway hauls, and through excessive loss sustained at seasons of the year when grain so produced in this state must either 'lie in the field, or be taken in railroad transportation to terminals without the state. The other acts are all corollary to this main act. They aid and assist in carrying out this function of the state in behalf of its citizens, for public purposes, and for their public welfare. The Home Building Act is also corollary, evidencing in a manner governmental aid in upbuilding the homes for any or all of the citizens in this state, analogous somewhat to rural-credit systems. There ought to be no question that these acts present a public purpose upon a much higher plane, and much more for the general common good than that evidenced and upheld by the Supreme Court of our United States, concerning a municipal fuel yard, in Jones v. Portland, 245 U. S. 217, 62 L. ed. 252, L.R.A.1918C, 765, 38 Sup. Ct. Rep. 112, Ann. Cas. 1918E, 660. .....